Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 09, 2019

The Court of Appeals hereby passes the following order:

A20A0743. JAMES D. BOATNER v. THE STATE.

      In 2016, James D. Boatner was convicted of aggravated assault and other
crimes. It does not appear that he appealed his convictions. Boatner now appeals from
the trial court’s August 2019 denial of his request to “restructure” his sentence, which
the trial court construed as a motion to modify the sentence. However, we lack
jurisdiction.
      Under OCGA § 17-10-1 (f), a court may correct or reduce a sentence during
the year after its imposition or within 120 days after remittitur following a direct
appeal, whichever is later. See Frazier v. State, 302 Ga. App. 346, 347-348 (691
SE2d 247) (2010); Burg v. State, 297 Ga. App. 118, 118 (676 SE2d 465) (2009).
Once this statutory period expires, as it had here, a trial court may modify a sentence
only if it is void. See Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). “A
sentence is void if the court imposes punishment that the law does not allow.”
(Citation omitted.)    Id. Therefore, in order to support a motion for sentence
modification filed outside the statutory time period of OCGA § 17-10-1 (f), a
defendant must demonstrate that the sentence imposes punishment not allowed by
law. Frazier, supra. Boatner has not done so.
      In his motion, Boatner did not argue that his sentence exceeds the maximum
punishment authorized by law. Rather, he requested that his sentences run
concurrently instead of consecutively because he has made “all rehabilitative efforts
possible.” While Boatner’s actions are commendable, his motion does not raise a
valid void sentence claim. This Court is therefore without jurisdiction to review
the trial court’s ruling. See Frazier, supra. Accordingly, Boatner’s appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/09/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.